Case: 1:21-cv-01046-DAP Doc #: 1-1 Filed: 05/19/21 1 of 15. PageID #: 5




        EXHIBIT 1
            Case: 1:21-cv-01046-DAP Doc #: 1-1 Filed: 05/19/21 2 of 15. PageID #: 6




                                            NAILAH K. BYRD
                                    CUYAHOGA COUNTY CLERK OF COURTS
                                                     1200 Ontario Street
                                                    Cleveland, Ohio 44113




                                               Court of Common Pleas


                                    New Case Electronically Filed: COMPLAINT
                                               April 12,202109:16


                                          By: ANGELA RODRIGUEZ 0074432

                                                Confirmation Nbr. 2225425



  SHAVAUGN HENRY                                                            CV 21 946180

           vs.
                                                                    Judge: SHIRLEY STRICKLAND SAFFOLD
  HILTON MANAGEMENT, LLC




                                                     Pages Filed:   11




Electronically Filed 04/12/2021 09:16 / / CV 21 946180 / Confirmation Nbr. 2225425 / CLAJB
              Case: 1:21-cv-01046-DAP Doc #: 1-1 Filed: 05/19/21 3 of 15. PageID #: 7



                                     IN THE COURT OF COMMON PLEAS
                                         CUYAHOGA COUNTY, OHIO

       SHAVAUGN HENRY                                       )        CASE NO.
       14306 Kennerdown Ave                                 )
       Maple Heights, Ohio 44137                            )        JUDGE:
                                        Plaintiff,          )
                                                            )
                                v.                          )        COMPLAINT FOR DAMAGES
                                                            )        AND REINSTATEMENT
       HILTON MANAGEMENT, LLC                               )
       c/o Corporation Service Company                      )        JURY DEMAND ENDORSED
       50 West Broad Street, Ste 1330                       )        HEREIN
       Columbus, Ohio 43215                                 )
                                    Defendant.              )

                Plaintiff, Shavaugn Henry, by and through undersigned counsel, as her Complaint against

      Defendant, states and avers the following:

                                              PARTIES AND VENUE

      1.      Henry is a resident of the City of Maple Heights, County of Cuyahoga, State of Ohio.

      2.      Hilton Management, LLC (“Hilton”) is a foreign limited liability company with its principal

              place of business located at 100 Lakeside Ave E, Cleveland, Ohio (“Cleveland Location”).

      3.     All of the material events alleged in this Complaint occurred in Cuyahoga County.

      4.      Therefore, personal jurisdiction is proper over Defendants pursuant to Ohio Revised Code

              §2307.382(A)(1), (3) and (4).

      5.      Venue is proper pursuant to Civ. R. 3(C)(3)&(6).

      6.      This Court is a court of general jurisdiction over the claims presented herein, including all

              subject matters of this Complaint.

                                                      FACTS

      7.      Henry is a former employee of Hilton.

      8.      Hilton hired Henry as an Assistant Front Office Manager in or around May 2016.




Electronically [ i
The Employee’s Attorney.™                                                                                SPITZ LaU'FIRM1
              Case: 1:21-cv-01046-DAP Doc #: 1-1 Filed: 05/19/21 4 of 15. PageID #: 8



      9.     During Henry’s employment, she was the only African American Assistant Front Office

             Manager employed by Hilton.

      10.    In or around July 2018, Henry discovered she was pregnant.

      11.    Henry disclosed her pregnancy to Hilton.

      12.    In or around January 2019, Henry requested protected leave under the Family Medical Leave

             Act for the birth of her child.

      13.    As of January 2019, Henry worked for Hilton for at least 12 months.

      14.    As of January 2019, Henry had at least 1,250 hours of service for Hilton during the previous

              12 months.

      15.    As of January 2019, Hilton employed over 50 employees within a 75 mile radius.

      16.    As of January 2019, Hilton was a covered employer pursuant to the FMLA.

      17.    As of January 2019, Henry was eligible to utilize FMLA leave.

      18.    Pregnancy and the birth of a child is an FMLA qualifying condition.

      19.    As of January 2019, Henry was entitled to utilize FMLA leave for her pregnancy.

      20.    Hilton approved Henry’s use of FMLA leave in January 2019.

      21.    Beginning in or around January 2019, Henry began using FMLA leave for her pregnancy.

      22.    On or around April 12, 2019, Henry returned from her FMLA leave.

      23.    At the time Henry returned from FMLA leave she had used approximately 11 weeks of

             FMLA leave.

      24.    On April 12, 2019, Henry learned that Hilton had issued new uniforms and had instated a

             new uniform policy.

      25.    Prior to April 12, 2019, Hilton had not provided Henry with a new uniform.

      26.    Prior to April 12, 2019, Hilton had not informed Henry about the new uniform policy.




Electronically F                                            HkiB|ahi   DC /   AID


The Employee’s Attorney.™
              Case: 1:21-cv-01046-DAP Doc #: 1-1 Filed: 05/19/21 5 of 15. PageID #: 9



      27.    On April 13, 2019, Hilton contacted Leslie Gesel, a Caucasian front office manager to inform

             Hilton that Henry would be late that day due to childcare issues.

      28.    At all times relevant herein, Assistant Front Office Supervisors had a flexible start time and

             were able to some in at an earlier or later staggered start time as long as there was coverage.

      29.    The delay in Henry’s start time was covered on April 13, 2019.

      30.    On or around April 13, 2019, Kelly Rose, a Caucasian Human Resources Representative,

             called Henry and informed Henry that Hilton was suspending Henry because she was late to

             work and not in uniform on April 13, 2019 (“Suspension”).

      31.    Upon information and belief, Hilton has a progressive disciplinary policy (“Discipline

             Policy”).

      32.    Upon information and belief, the Discipline Policy calls for escalating levels of discipline

             for infractions, beginning with a verbal warning, followed by a written warning, and

             ultimately leading up to termination.

      33.    Hilton had never issued Henry a verbal warning for alleged attendance issues and uniform

             violations pursuant to the Discipline Policy.

      34.    Hilton had never issued Henry a written warning for alleged attendance issues and uniform

             violations pursuant to the Discipline Policy.

      35.    Hilton had never issued Henry a final written warning for alleged attendance issues and

             uniform violations pursuant to the Discipline Policy.

      36.    Prior to suspending Henry, Hilton never issued any written communication to Henry

             criticizing Henry’s attendance or dress.

      37.    To the extent Henry had been late to work, it was caused by child care issues with her

             newborn.




Electronically F                                              HkiB|ahi   OC /   AID


The Employee’s Attorney.™
             Case: 1:21-cv-01046-DAP Doc #: 1-1 Filed: 05/19/21 6 of 15. PageID #: 10



      38.    To the extent Henry had missed work, such absences would have been covered by FMLA

             protected leave.

      39.    Hilton knew that to the extent that Henry had missed work, such absences were covered by

             FMLA protected leave.

      40.    As of April 13, 2019, Hilton had not provided Henry with a uniform.

      41.    Hilton’s assertion of attendance and uniform issues did not actually motivate Hilton’s

             decision to suspend Henry.

      42.    Hilton’s assertion of attendance and uniform issues was insufficient to motivate the

             suspension of Henry.

      43.    Hilton’s assertion of attendance and uniform issues was pretext to suspend Henry.

      44.    Following Henry’s return from FMLA leave, Gesel had reported to work out of uniform.

      45.    Hilton did not suspend Gesel for reporting to work out of uniform.

      46.    Following Henry’s return from FMLA leave, Gesel repeatedly came into work late due to

             boxing lessons.

      47.    Hilton did not suspend Gesel for reporting to work late.

      48.    Following Henry’s return from FMLA leave, Chloe Crawford, a Caucasian Assistant Front

             Office Supervisor, came to work late due to childcare issues.

      49.    Hilton did not suspend Crawford for coming in late due to childcare issues.

      50.    Hilton did not suspend non-African American employees for alleged attendance and uniform

             issues and uniform violations.

      51.    On April 19, 2019, Hilton permitted Henry to return to work on a last chance agreement,

             wherein Hilton would terminate Henry if Henry was late or subsequently called off to work.




Electronically F                                             Hiifii DC   /   AID


The Employee’s Attorney.™
             Case: 1:21-cv-01046-DAP Doc #: 1-1 Filed: 05/19/21 7 of 15. PageID #: 11



      52.    On or around May 14, 2019, Henry was contacted by her child’s daycare and needed to pick

             up her child and quarantine the child for 24 hours before returning to daycare.

      53.    Henry informed Sarah Voloschuk, her Caucasian supervisor, that Henry’s newborn child was

             ill and that Henry needed to take May 15, 2019 off to care for her ailing child.

      54.    Henry’s need for time off to care for her ill newborn was protected by the FMLA.

      55.    Upon information and belief Voloschuk had a duty to inform Hilton about Henry’s need to

             use FMLA leave on May 15, 2019 to care for her newborn child.

      56.    Upon information and belief Voloschuk did inform Hilton about Henry’s need to use FMLA

             leave on May 15, 2019 to care for her newborn child.

      57.    On May 17, 2019, Voloschuk called Henry and told Henry that Hilton was suspending her.

      58.    On May 19, 2019, Voloschuk and Rose informed Henry that Hilton was terminating her

             employment due to alleged attendance issues.

      59.    Hilton knew that Henry had an FMLA qualifying reason to miss work on May 15, 2020.

      60.    To the extent Henry had missed work, such absences would have been covered by FMLA

             protected leave.

      61.    Hilton knew that to the extent that Henry had missed work, such absences were due to

             reasons protected by FMLA leave.

      62.    Hilton did not terminate non-African American employees with attendance history similar

             to Henry’s.

      63.    Hilton’s assertion of attendance issues did not actually motivate Hilton’s decision to

             terminate Henry.

      64.    Hilton’s assertion of attendance issues was insufficient to motivate the termination of Henry.

      65.    Hilton terminated Henry based on her race.




Electronically F                                                        'IC /   AID


The Employee’s Attorney.™
             Case: 1:21-cv-01046-DAP Doc #: 1-1 Filed: 05/19/21 8 of 15. PageID #: 12



      66.    Hilton terminated Henry based on her FMLA use.

      67.    Hilton terminated Henry for absences which should have been protected by the FMLA.

      68.    Hilton’s assertion of attendance issues was pretext to terminate Henry.

      69.    Hilton did not terminate employees who had not made complaints similar to the Harassment

             Complaint for alleged attendance issues.

      70.    Hilton’s did not proffer a legitimate non-discriminatory reason for terminating Henry.

      71.    Hilton knowingly terminated Henry’s employment.

      72.    Hilton knowingly took an adverse employment action against Henry.

      73.    Hilton knowingly took an adverse action against Henry.

      74.    Hilton intentionally terminated Henry’s employment.

      75.    Hilton intentionally took an adverse employment action against Henry.

      76.    Hilton intentionally took an adverse action against Henry.

      77.    Hilton knew that terminating Henry would cause Henry harm, including economic harm.

      78.    Hilton willfully terminated Henry’s employment.

      79.    Hilton willfully took an adverse employment action against Henry.

      80.    Hilton willfully took an adverse action against Henry.

      81.    Upon information and belief, subsequent to Henry’s termination, Hilton hired a non-African

             American to replace Henry.

      82.    The above facts demonstrate that Hilton engaged in a pattern and practice of race

             discrimination.

      83.    The above facts demonstrate that Hilton interfered with Henry’s rights under the FMLA.

      84.    The above facts demonstrate that Hilton retaliated against Henry for her FMLA use.

      85.    There was a causal connection between Henry’s race and Hilton’s termination of Henry.




Electronically F                                             HkiB|ahi DC   /   AID


The Employee’s Attorney.™
             Case: 1:21-cv-01046-DAP Doc #: 1-1 Filed: 05/19/21 9 of 15. PageID #: 13



      86.    There was a causal connection between Henry’s FMLA use and Hilton’s termination of

             Henry.

      87.    As a direct and proximate result of Hilton’s conduct, Henry suffered and will continue to

             suffer damages.

            COUNT I: RACE DISCRIMINATION IN VIOLATION OF O.R.C. § 4112.01 et seq.

      88.    Henry restates each and every prior paragraph of this Complaint, as if it were fully restated

             herein.

      89.    Throughout her employment, Henry was fully competent to perform her essential job duties.

      90.    Defendants treated Henry differently than other similarly situated employees based on her

             race.

      91.    Defendants violated O.R.C. § 4112.02(A) by discriminating against Henry due to her race.

      92.    In or around October 2019, Salvation promoted the Unknown Caucasian Female

      93.    On or about March 24, 2020, Defendants terminated Henry without just cause.

      94.    At all times material herein, similarly situated non-African-American employees were not

             terminated without just cause.

      95.    Defendants terminated Henry based on her race.

      96.    Defendants violated O.R.C. § 4112.01 et. seq. when they terminated Henry based on her

             race.

      97.    As a result of Defendants’ discrimination against Henry in violation of O.R.C. § 4112.02(A),

             Henry has been denied employment opportunities providing substantial compensation and

             benefits, thereby entitling Henry to injunctive, equitable, and compensatory monetary relief.

      98.    As a result of Defendants’ discrimination against Henry in violation of O.R.C. § 4112.02(A),

             Henry has suffered mental anguish and emotional distress, including, but not limited to,




Electronically F                                                       OC / r'i   AID


The Employee’s Attorney.™
            Case: 1:21-cv-01046-DAP Doc #: 1-1 Filed: 05/19/21 10 of 15. PageID #: 14



             depression, humiliation, embarrassment, stress and anxiety, loss of self-esteem and self­

             confidence, and emotional pain and suffering.

      99.    In its discriminatory actions as alleged above, Defendants acted with malice or reckless

             indifference to the rights of Henry, thereby entitling Henry to an award of punitive damages.

      100. To remedy the violations of the rights of Henry secured by O.R.C. § 4112.02(A), Henry

             requests that the Court award her the relief demanded below.

                        COUNT II: RETALIATION IN VIOLATION OF THE FMLA

      101. Henry restates each and every prior paragraph of this Complaint, as if it were fully

             restated herein.

      102. During her employment, Henry utilized FMLA leave.

      103. After Henry utilized her qualified FMLA leave, Hilton retaliated against her.

      104. Hilton retaliated against Henry by terminating her employment.

      105. Hilton willfully retaliated against Henry in violation of U.S.C. § 2615(a).

      106. As a direct and proximate result of Hilton’ wrongful conduct, Henry is entitled to all damages

             provided for in 29 U.S.C. § 2617, including liquidated damages, costs, and reasonable

             attorney’s fees.


                    COUNT III: UNLAWFUL INTERFERENCE WITH FMLA RIGHTS

      107. Henry restates each and every prior paragraph of this Complaint, as if it were fully

             restated herein.

      108. Pursuant to 29 U.S.C. § 2601 et seq., covered employers are required to provide employees

             job-protected unpaid leave for qualified medical and family situations.

      109. Defendants are covered employers under the FMLA.




Electronically F                                             Hiifii OC    /   AID


The Employee’s Attorney.™
            Case: 1:21-cv-01046-DAP Doc #: 1-1 Filed: 05/19/21 11 of 15. PageID #: 15



      110. During her employment, Henry and/or her newborn child had an FMLA qualifying medical

             condition.

      111. Henry was eligible to utilize FMLA leave in April and May 2019.

      112. Henry was entitled to utilize FMLA in April and May 2019.

      113. Defendants terminated Henry’s employment for absences that would have been covered by

             the FMLA.

      114. Defendants terminated Henry’s employment to interfere with her right to utilize FMLA

             leave.

      115. Defendants unlawfully interfered with Henry’s exercise of her rights under the FMLA in

             violation of Section 105 of the FMLA and section 825.220 of the FMLA regulations.

      116. Defendants violated section 825.300(c)(1) of the FMLA and interfered with Henry’s FMLA

             rights when Defendants failed to inform Henry of her rights under the FMLA.

      117. As a direct and proximate result of Defendants’ conduct, Henry is entitled to all damages

             provided for in 29 U.S.C. § 2617, including liquidated damages, costs and reasonable

             attorneys’ fees.

                                         DEMAND FOR RELIEF

     WHEREFORE, Plaintiff Shavaugn Henry demands from Defendants the following:

     (a) Issue an order requiring Defendants to restore Henry to one of the positions to which she was

          entitled by virtue of her application and qualifications, and expunge her personnel file of all

          negative documentation;

     (b) An award against each Defendant of compensatory and monetary damages to compensate

          Henry for physical injury, physical sickness, lost wages, emotional distress, and other

          consequential damages, in an amount in excess of $25,000 per claim to be proven at trial;




Electronically                                                       Aac /   AID


The Employee’s Attorney.™
           Case: 1:21-cv-01046-DAP Doc #: 1-1 Filed: 05/19/21 12 of 15. PageID #: 16



     (c) An award of punitive damages against each Defendant in an amount in excess of $25,000;

     (d) An award of reasonable attorneys fees and non-taxable costs for Henry claims as allowable

          under law;

     (e) An award of the taxable costs of this action; and

     (f) An award of such other relief as this Court may deem necessary and proper.


                                                             /s/ Angela Rodriguez_____________
                                                             Angela Rodriguez (0074432)
                                                             Brian D. Spitz (0068816)
                                                             The Spitz Law Firm, LLC
                                                             25200 Chagrin Boulevard, Suite 200
                                                             Beachwood, OH 44122
                                                             Phone: (216) 291-4744
                                                             Fax: (216) 291-5744
                                                             Email: angela.rodriguez@spitzlawfirm.com
                                                                     brian.spitz@spitzlawfirm.com




Electronically                                                HkiB|ahi 'IC   /   AID


The Employee’s Attorney.™
            Case: 1:21-cv-01046-DAP Doc #: 1-1 Filed: 05/19/21 13 of 15. PageID #: 17



                                              JURY DEMAND
                 Plaintiff Shavaugn Henry demands a trial by jury by the maximum number of jurors

     permitted.




                                                        /s/ Angela Rodriguez
                                                        Angela Rodriguez (0074432)
                                                        Brian D. Spitz (0068816)
                                                        The Spitz Law Firm, LLC




Electronically
The Employee’s Attorney.™
SUMMONS IN A CIVIL ACTION                              COURT OF COMMON PLEAS, CUYAHOGA COUNTY JUSTICE CENTER
                               Case: 1:21-cv-01046-DAP Doc #: 1-1 Filed: 05/19/21  14 OHIO
                                                                           CLEVELAND, of 15.44113
                                                                                               PageID #: 18
                  CASE NO.                                       SUMMONS NO.
                CV21946180                   DI   CM               44147019                                           Rule 4 (B) Ohio

                                                                                                                     Rules of Civil
                                                                                                                     Procedure
                                SHAVAUGN HENRY                           PLAINTIFF
                                        VS
                                                                                                                    SUMMONS
                         HILTON MANAGEMENT,               LLC            DEFENDANT




          HILTON MANAGEMENT, LLC                                                           You have been named defendant in a sums
          C/O CORPORATION SERVICE                      COMPANY                           complaint (copy attached hereto) filed in Cuyahoga
          50    WEST     BROAD      STREET,       STE    1330                            County Court of Common Pleas, Cuyahoga County
          COLUMBUS        OH    43215                                                    Justice Center, Cleveland, Ohio 44113, by the
                                                                                         plaintiff named herein.

                                                                                           You are hereby summoned and required to answer
                                                                                         the complaint within 28 days after service of this
                     Said answer is required to be served on:                            summons upon you, exclusive of the day of service.

                                                                                           Said answer is required to be served on Plaintiff's
          PlantifTs Attorney                                                             Attorney (Address denoted by arrow at left.)

          BRIAN D SPITZ                                                                    Your answer must also be filed with the court
          25200 CHAGRIN BOULEVARD,                      SUITE    200                     within 3 days after service of said answer on
                                                                                         plaintiff's attorney.
          BEACHWOOD,           OH   44122-0000
                                                                                           If you fail to do so, judgment by default will be
                                                                                         rendered against you for the relief demanded in the
                                                                                         complaint.

                   Case has been assigned to Judge:

          SHIRLEY        STRICKLAND          SAFFOLD
          Do not contact judge. Judge's name is given for
          attorney's reference only.

                                                                                  NAILAH K. BYRD
                                                                               Clerk of the Court of Common Pleas


                    DATE SENT
           Apr     13,    2021                            By
                                                                          Deputy


               COMPLAINT FILED
                                                                                        44147019




CMSN130
         Case: 1:21-cv-01046-DAP
          UNITED     STATES      Doc #: 1-1 Filed: 05/19/21 15 of 15. PageID #: 19
          POSTAL SERVICE




Date Produced: 04/26/2021

CERTIFIED MAIL SOLUTIONS INC.:

The following is the delivery information for Certified Mail™/RRE item number 9314 8001 1300 3544
5591 80. Our records indicate that this item was delivered on 04/21/2021 at 12:17 p.m. in COLUMBUS,
OH 43215. The scanned image of the recipient information is provided below.

Signature of Recipient:




Address of Recipient:
                                 x     G G/ &—I


Thank you for selecting the Postal Service for your mailing needs. If you require additional assistance,
please contact your local post office or Postal Service representative.

Sincerely,
United States Postal Service

The customer reference number shown below is not validated or endorsed by the United States Postal
Service. It is solely for customer use.




                                          l^^e^-g© 05:05
Sent To: 50 WEST BROAD STREET, STE 1330 COLUMBUS, OH 43215
